



 
Exhibit 10.2




TENTH AMENDMENT
TO THE SECOND RESTATEMENT OF THE
MERIT MEDICAL SYSTEMS, INC. 401(k) PROFIT SHARING PLAN


This Tenth Amendment to the Second Restatement of the Merit Medical Systems,
Inc. 401(k) Profit Sharing Plan (the “Plan”) is hereby amended as follows,
effective as of January 1, 2017, except as otherwise provided herein:


Section 13 of the Adoption Agreement entitled "ELIGIBLE EMPLOYEES" is amended as
follows:


ELIGIBILITY REQUIREMENTS


ELIGIBLE EMPLOYEES (Plan Section 1.28) means all Employees (including Leased
Employees) EXCEPT those Employees who are excluded below or elsewhere in the
Plan:


a. [ ]
No excluded Employees. There are no additional excluded Employees under the Plan
(skip to Question 14).



b.
[X]    Exclusions ‑ same for all contribution types. The following Employees are
not Eligible Employees for all contribution types (select one or more of e. - k.
below; also select 1. for each exclusion selected at e. - j.):



c.
[ ]    Exclusions ‑ different exclusions apply. The following Employees are not
Eligible Employees for the designated contribution types (select one or more of
d. ‑ k. below; also select 1. OR all that apply of 2. ‑ 4. for each exclusion
selected at d. - j.):



NOTE:    Unless otherwise specified in this Section, Elective Deferrals include
Roth Elective Deferrals, after‑tax voluntary Employee contributions, and
rollover contributions; Matching includes QMACs; and Nonelective Profit Sharing
includes QNECs. "ADP test safe harbor contributions" (SH) (including those made
pursuant to a QACA) and SIMPLE 401(k) contributions are subject to the
exclusions for Elective Deferrals except as provided in Question 27.
Exclusions
All Contributions
 
Elective Deferrals/SH
Matching
Nonelective Profit Sharing
d. No exclusions
 N/A
OR
2. [ ]


3. [ ]


4. [ ]


e. Union Employees (as defined in Plan Section 1.28)


1. [ ]


OR
2. [ ]


3. [ ]


4. [ ]


f. Nonresident aliens (as defined in Plan Section 1.28)


1. [ ]


OR
2. [ ]


3. [ ]


4. [ ]


g. Highly Compensated Employees (Plan Section 1.41)


1. [ ]


OR
2. [ ]


3. [ ]


4. [ ]


h. Leased Employees (Plan Section 1.49)
1. [ X ]
OR
2. [ ]
3. [ ]
4. [ ]






--------------------------------------------------------------------------------





i. Part‑time/temporary/seasonal Employees. A part-time, temporary or seasonal
Employee is an Employee whose regularly scheduled service is less than ___ Hours
of Service in the relevant eligibility computation period (as defined in Plan
Section 1.88). However, if any such excluded Employee actually completes a Year
of Service, then such Employee will no longer be part of this excluded class.
1. [ ]


OR
2. [ ]


3. [ ]


4. [ ]


j. Other: Temporary and Seasonal Employees as designated in the Employer's
records. However, if any such excluded Employee completes a Year of Service,
then, beginning on the first day following completion of a Year of Service, such
Employee will no longer be part of this excluded class. (must be definitely
determinable, may not be based on age or length of service (except in a manner
consistent with i. above) or level of Compensation, and, if using the average
benefits test to satisfy Code §410(b)
coverage testing, much be a reasonable classification.
1. [ ]


OR
2. [ ]


3. [ ]


4. [ ]


k. [ ]    Other: _____________ (must (1) specify contributions to which
exclusions apply, (2) be definitely determinable and not based on age or length
of service (except in a manner consistent with i. above) or level of
Compensation, and, (3) if using the average benefits test to satisfy Code
§410(b) coverage testing, be a reasonable classification).



Effective February 1, 2017:


Section 16 of the Adoption Agreement entitled "RECOGNITION OF SERVICE WITH OTHER
EMPLOYERS" is amended as follows:


SERVICE


RECOGNITION OF SERVICE WITH OTHER EMPLOYERS (Plan Sections 1.62 and 1.88)
a.
[ ]    No service with other employers is recognized except as otherwise
required by law (e.g., the Plan already provides for the recognition of service
with Employers who have adopted this Plan as well as service with Affiliated
Employers and predecessor Employers who maintained this Plan; skip to Question
17).



b.
[X]    Prior service with the designated employers is recognized as follows
(answer c. and select one or more of c.1. ‑ 3.; select d. ‑ g. as applicable)
(if more than 3 employers, attach an addendum to the Adoption Agreement or
complete option l. under Section B of Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections)):








--------------------------------------------------------------------------------





Other
Employer
Eligibility
Vesting
Contribution Allocation
c. [ X ]
Employer name: Argon Medical Devices
1. [ X ]
2. [ X ]
3. [ X ]
d. [ ]
Employer name: _____
1. [ ]
2. [ ]
3. [ ]
e. [ ]
Employer name: _____
1. [ ]
2. [ ]
3. [ ]
f. [ ]
Any entity the Employer acquires whether by asset or stock purchase, buy only
with respect to individuals who are employees of the acquired entity at the time
of the acquisition.
1. [ ]
2. [ ]
3. [ ]
Limitations
 
 
 
 
g. [X]
The following provisions or limitations apply with respect to the recognition of
prior service: Service with Argon Medical Devices and its subsidiaries will only
be credited to employees hired by the Employer on February 1, 2017 as part of
the asset purchase from Argon Medical Devices. (e.g., credit service with x only
on/following 1/1/13 or credit all service with entities the Employer acquired
after 12/31/12)
1. [ X ]
2. [ X ]
3. [ X ]
NOTE:
If the other Employer(s) maintained this qualified Plan, then Years (and/or
Periods) of Service with such Employer(s) must be recognized pursuant to Plan
Sections 1.62 and 1.88 regardless of any selections above.





The Employer executes this Amendment on the date specified below.
 
 
 
Merit Medical Systems, Inc.
 
 
 
 
Date:
November 17, 2017
By
/s/ Fred P. Lampropoulos
 
 
 
EMPLOYER
 
 
 
 

 
 



